SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of: January 2015 Commission File Number: 001-33526 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. (Translation of Registrant’s name into English) 545 Promende du Centropolis Suite 100 Laval, Québec Canada H7T 0A3 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F¨Form 40-Fx Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨ Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEPTUNE TECHNOLOGIES& BIORESSOURCES INC. Date: January 13, 2015 By: /s/ André Godin Name: André Godin Title: Interim Chief Executive Officer EXHIBIT INDEX Exhibit Description of Exhibit Neptune MD&A Q3 2015 Neptune Consolidated Interim Financial Statements Q3 2015 CEO Certifications – Form 52-109F2 CFO Certification – Form 52-109F2
